Jenkins, J.
(After stating the foregoing facts.) In our opinion, the request to charge does not contain a correct statement of the explicit» terms of the law, nor does it conform to what is its plainly expressed purpose and intention. It is insisted by counsel for the defendant that, construing these portions of the act in connection with the title, it must be seen that it was not the intention of the legislature to condemn a vehicle when the carrying of whisky was merely incidental, and that the law condemns the vehicle only when it is being used for the- primary purpose of transporting or conveying liquors. In other words, if the vehicle was used for the primary purpose- of conveying or transporting liquors, the provisions of the act would be operative; but if the liquors were thus being merely incidentally transported, and only because the vehicle was at the time being used for another and different purpose; then the penalty would not obtain. So much of the title of the act referred to as is material to this case is as follows: “An act to a“mend and supplement the prohibition laws of this State; to make it unlawful to transport, .¿hip, or deliver in this State, whether from without or from within the State, any spirituous, vinous, malt, or fermented liquors, or other intoxicating liquors or beverages, except aloohol and wine under certain restrictions and limitations; . . to provide for the seizure, condemnation, and sale of property used in violation of this act, and for the disposition of 'the funds arising from such sale.” Section 1 of the act provides that “It shall be unlawful for any common carrier, corporation, firm, or individual to transport, ship or carry, by any means whatsoever, with or without hire, or cause the same to be done, from -any point without this State to any point within this State, or from place .to place within this State, whether intended for personal use or otherwise,” any of the liquors or beverages therein enumerated, save as thereinafter excepted. Section 20 of the act provides that “All vehicles and conveyances of every kind and description which are used on any of the public roads or private ways of this State, and all boats and vessels of every kind and description which are used in any of the waters of this State in *260conveying any liquors or beverages, the sale or possession of which is prohibited by law, shall be seized by any sheriff or other arresting officer, who shall report the same _ to the solicitor of the county, city or superior court having jurisdiction in the county where the seizure was made, whose duty it shall be within ten days from the time he received said notice to ■ institute condemnation proceedings in said court by petition, a copy of which shall be served upon the owner or lessee if known, and if the owner or lessee is unknown notice of such proceedings shall be published Once a week for two weeks in the newspaper in which the sheriff’s advertisements are published. If no defense is filed within thirty days from the filing of the petition, judgment by default shall be entered by the court at chambers, otherwise the case shall proceed as other civil cases in said court. Should it appear upon the trial of the ease that said vehicle, conveyance, boat or vessel was so used with the knowledge of the owner or lessee, the same shall be sold by order of the court' after such advertisement as the court may direct.”
Thus, it would seem that when, with the knowledge of the owner, any such vehicle is used on any of the public roads or private ways of this State in conveying any liquors or beverages, the sale or possession of which is prohibited by law, the vehicle or conveyance is subject to seizure and sale in the manner prescribed, regardless of what might have been the purpose and intent of the owner or operator of the vehicle at the time it was so employed. Under the plain and explicit terms .of the act itself, the fact that the liquors or beverages thus conveyed were for the personal use of the owner or operator of the vehicle would not alter the rule, but the provision is that the mere use of a vehicle wherein and whereby any of the enumerated liquors are conveyed with the knowledge of the owner renders the vehicle subject to seizure and sale, regardless of what may have been the reason in thus using the vehicle, or what may have been the purpose as to the use or disposition of the liquors. To hold otherwise would entirely emasculate these provisions of the act, and in practice would defeat every purpose for which they were enacted.

Judgment affirmed.


Wade, C. J., and Luke, J., concur.